UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TONY MCGEE,

Plaintiff,
16-CV-04187 (NSR)
-against-
ORDER OF PARTIAL DISMISSAL
CORRECTION OFFICER MCGREADY,
etal,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

On October 18, 2019, the Court issued an Order to Show Cause (“OSC”) why the claims
against the Defendants Sergeant Poole and Sergeant Murray or Murphy should not be dismissed
for want of prosecution. (ECF No. 69.) In the OSC, the Court delineated Plaintiff's failure to
prosecute his claims, including Plaintiff’s failure to respond to the Court’s June 7, 2018 and August
22, 2018 orders directing Plaintiff to provide the date and time of the incidents involving
Defendants Sergeant Poole and Sergeant Murray or Murphy, as well as physical descriptions of
these individuals. Ud.) Plaintiff was granted one month, until November 18, 2019, to demonstrate
to the Court that he had not abandoned his claims and was taking diligent steps to prosecute them,
Ud.) Despite the passage of more than a month, Plaintiff has failed to communicate with the Court
or otherwise respond to the OSC. Accordingly, due to Plaintiffs failure to prosecute his claims
against the Defendants Sergeant Poole and Sergeant Murray or Murphy, all claims against

Defendants Sergeant Poole and Sergeant Murray or Murphy are dismissed pursuant to Fed R. Civ.

P. 41(b).

 

 
The Clerk of Court is respectfully directed to terminate Defendants Sergeant Poole and
Sergeant Murray or Murphy. The Clerk is further directed to serve a copy of this Order on Plaintiff

at the address listed for Plaintiff on ECF and file proof of service on the docket.

Dated: November 21, 2019
White Plains, New York

 

 

NEJAON S-ROMAN
Unit¢d States District Judge

 
